Citation Nr: 1827754	
Decision Date: 05/03/18    Archive Date: 05/14/18	

DOCKET NO.  13-08 410	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation or as secondary to service-connected squamous cell carcinoma of the right posterior shoulder.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by a Department of Veterans Affairs (VA) Regional Office.

In July 2013 and March 2016, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or event during service, to include exposure to ionizing radiation, did not manifest within one year of service discharge, and is not caused or aggravated by service-connected squamous cell carcinoma of the right posterior shoulder.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

The Veteran asserts that he has prostate cancer as the result of in-service exposure to ionizing radiation.  Alternatively, he contends his prostate cancer is proximately caused or aggravated by his service-connected squamous cell carcinoma of the right posterior shoulder.

As an initial matter, the Board notes that the Veteran does not contend, and the record does not show, that his prostate cancer had its onset in service or within one year of service discharge, or is otherwise directly related to any aspect of his service other than his exposure to ionizing radiation.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Therefore, the Board need not further address whether service connection based on such theories of entitlement is warranted. 

Service connection for a disorder claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Here, the evidence confirms the Veteran participated in Operation HARDTACK I conducted at the Pacific Proving Ground in 1958.  As such, VA acknowledges the Veteran's in-service exposure to ionizing radiation.  38 C.F.R. § 3.309(d)(3). However, prostate cancer is not a condition under which VA can grant service connection under the presumptions found at 38 C.F.R. § 3.309(d).  38 U.S.C. 
§ 1112(c)(2).  Therefore, service connection for prostate cancer cannot be awarded presumptively as a disorder attributable to radiation exposure.  

Secondly, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service. The VA Under Secretary for Benefits may request an advisory medical opinion from the VA Under Secretary of Health.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of his active service; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

As prostate cancer is one of the specified radiogenic diseases under 38 C.F.R. 
§ 3.311(b)(2) and it first manifested 49 years after exposure in 2007, the AOJ referred the claim to the VA Under Secretary for Benefits.  Per the Under Secretary for Benefits' request, the AOJ obtained an opinion from the Director, Post 9-11 Environmental Health Program (Director) in February 2017.  The Director noted exposure at the Pacific Proving Ground in 1958 did not exceed 18 rem-External gamma dose; 0.5 rem-External neutron dose; 4.5 rem-Internal committed dose to the prostate (alpha); and 2 rem-Internal committed dose to the prostate (beta plus gamma).  The Director used the Interactive RadioEpidemiological Program (IREP) of the National Institute for Occupational Safety and Health to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  For purposes of calculation, the Veteran's external radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure.  This assumption would tend to increase the probability of causation as calculated by IREP.  The program calculated a 99th percentile value for the probability of causation of 27.93 percent for prostate cancer.  As a result, the Director found it was unlikely that prostate cancer was caused by exposure to ionizing radiation while in service.  

Thereafter, the Under Secretary for Benefits noted the Veteran was diagnosed with prostate cancer 49 years after radiation exposure and that his family history was positive for leukemia in his brothers.  In addition, his post-military occupation was in construction with exposure at the Crystal River Nuclear Powerhouse.  Based on this evidence, and the Director's opinion, the Under Secretary for Benefits opined that there was no reasonable possibility that the Veteran's prostate cancer could be attributed to ionizing radiation exposure while in service.  As the VA Under Secretary for Benefits did not find the Veteran's prostate cancer was related to his in-service ionizing radiation exposure, or otherwise linked medically to ionizing radiation exposure while in service, the Board finds service connection for prostate cancer is not warranted as a radiogenic disease.

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, as noted previously, the foregoing opinions of record reflect that the Veteran's prostate cancer, diagnosed 49 years after his separation from service, is not related to his in-service exposure to ionizing radiation.  

Finally, the Veteran asserts that his prostate cancer is proximately due to his service-connected squamous cell carcinoma of the right posterior shoulder.  In this respect, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

Here, the Board finds the competent medical evidence does not support the finding that the Veteran's prostate cancer is proximately due to or aggravated by his service-connected squamous cell carcinoma of the right posterior shoulder.  In January 2014, a VA physician found the Veteran's prostate cancer was not secondary to his service-connected skin cancer.  The examiner reported that prostate cancer was adenocarcinoma and stated the two cancers were pathophysiologically different and completely unrelated.  According to the examiner, neither cancer is remotely related to the other, and neither causes or places one at risk for or aggravates the other.  The VA physician found there was no literature to support the Veteran's claim.  However, as it was unclear whether the examiner reviewed the file in accordance with the Board's remand directives, an addendum opinion was obtained in May 2017.

In May 2017, the January 2014 VA examiner reviewed the record and again reported that medical literature did not substantiate the Veteran's secondary claim.  In this regard, he noted the Veteran was diagnosed and treated for adenocarcinoma of the prostate by trus biopsy, and medical literature defined this kind of prostate cancer as "adenocarcinoma: a type of cancerous, or malignant, tumor that originates in a gland or glandular structure.  Prostate adenocarcinoma accounts for 95 percent of all prostate cancers.  It starts in the prostate gland and, if not treated successfully at an early stage, can spread to other parts of the body".  The VA examiner reported that squamous cell carcinoma is defined as "a common form of skin cancer that develops in the thin, flat squamous cells that make up the outer layer of the skin.  Most squamous cell carcinoma result from prolonged exposure to ultraviolet (UV) radiation, either from sunlight or from tanning beds or lamps.  Avoiding UV light helps reduce your risk of squamous cell carcinoma and other forms of skin cancer."   Based on this evidence, the VA examiner opined the Veteran's prostate cancer was not caused or aggravated by the Veteran's service-connected skin cancer.

Here, the evidence does not contain a medical opinion providing a nexus between the Veteran's current prostate cancer and his service-connected squamous cell carcinoma of the right posterior shoulder.  

The Board sympathizes with the Veteran's claims that his prostate cancer is related to his in-service exposure to ionizing radiation and/or his service-connected squamous cell carcinoma of the right posterior shoulder.  However, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of prostate cancer is not a simple question that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiology of the Veteran's current prostate cancer does not lie within the range of common experience or common knowledge, but require special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of this disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, his assertions regarding the etiology of his prostate cancer are not afforded probative weight.

In summary, the Board finds the Veteran's current prostate cancer is not shown to be causally or etiologically related to any disease, injury, or event during service, to include his conceded exposure to ionizing radiation, did not manifest within one year of his service discharge, and was not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


